Broyles, J.,
dissenting. I think the court erred in permitting, over timely objection by the defendant, certain witnesses to tes*116tify as to statements made by the engineer and the conductor of the defendant company as to the circumstances under which the deceased was killed. These alleged statements were made some time after the homicide (how long after is not disclosed by the record), and were not made at the scene of the catastrophe, but were made in the town of Millen, some distance away, where the deceased was carried after he was struck by the engine. In my opinion these alleged statements, under the facts of the case, were not part of the res gestse, but were hearsay and inadmissible. With this illegal testimony stricken, in my opinion the evidence did not authorize a recovery for the plaintiff, and a new trial should have been granted. Moreover, I think there were errors in the charge of the court which alone required the grant of a new trial.